Citation Nr: 1818251	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a dental condition, to include eligibility for VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Air Force from September 1973 to September 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2012, the Veteran appeared and provided testimony at a Board hearing and a transcript of that hearing is of record.  In June 2014 and June 2016, the Board remanded the claim for additional development.  

The Veteran's claim of entitlement to service connection for periodontal disease, which is considered a dental disability, raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Although eligibility for treatment purposes is typically handled by adjudication from a VA medical facility, as previously noted by the Board, the RO has effectively adjudicated the Veteran's claim as for both service-connected compensation and eligibility for treatment purposes.  Thus, both aspects of the Veteran's claim are on appeal before the Board.

FINDINGS OF FACT

1.  The Veteran's current dental disability consists solely of missing teeth and/or periodontal disease; there is no trauma or osteomyelitis during service.

2.  Periodontal disease is not a disability for compensation purposes.

3.  The Veteran does not belong to any of the legally specified classes of veterans entitled to VA dental treatment.

CONCLUSION OF LAW

The criteria for service connection for a dental disorder, to include eligibility for VA dental treatment purposes, are not met.  38 U.S.C. §§ 1110, 1131, 1712, 5103, 5103A, 5107; 38 C.F.R. §§ 3.381, 4.150 17.161 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated August 5, 2010 and November 15, 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  

Law and Analysis

The Veteran seeks service connection for a dental condition and service connection for VA outpatient dental treatment.  

During the course of this appeal, VA regulations pertinent to dental claims were revised twice.  It was noted that the effect of the action was taken to ensure that the rating schedule used current medical terminology and to provide detailed and updated criteria for evaluation of dental and oral conditions for disability rating purposes and to amend regulations regarding service connection of dental conditions for treatment purposes.  See 82 Fed. Reg. 36,080 (Aug. 3, 2017); 77 Fed. Reg. 4,469 (Jan. 30, 2012).  

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.

For VA compensation purposes the loss of teeth due to the loss of substance of the body of the maxilla or mandible is a disability, but only if due to bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 (effective before and after Sep. 10, 2017); see also Simington v. West, 11 Vet. App. 41 (1998).  The loss of the alveolar process as a result of periodontal disease is not disabling for VA purposes.  See 38 C.F.R. § 4.150, DC 9913, Note; see also Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  In that case VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (effective before and after February 29, 2012).  Calculus, periodontal disease and third molars (wisdom teeth) will not be considered service connected for treatment purposes.  See 38 C.F.R. § 3.381(f).

The Veteran submitted a claim for service connection for a dental condition in July 2010.  He contends that his dental problems began during service as the result of an abscessed tooth that became infected in 1987.  He further asserts that as a result of the infection all four of his wisdom teeth were pulled at the same time.  The Veteran states that the last cavity or dental issue of any kind addressed by the military was in 1990 and that he did not require any dental work again until 2003 for two cavities.  He also states that he did not have any further dental issues until tooth #14 was extracted in 2010.  

The Veteran now asserts that the infection he had during service either never went away or recurred caused loss of bone resulting in the extraction of tooth #14.  His remaining teeth also became loose and had to be removed as well.  He states that VA denied his repeated requests for dental care and he believes that all of his dental problems are a direct result of VA's refusal to address the infection.

Service dental treatment records show that at enlistment in November 1974, the Veteran's oral hygiene was considered unsatisfactory.  The remaining records show he was treated for plaque buildup and gingivitis and had extensive dental treatment for numerous teeth, most of which involved filling carious teeth, root canals, crowns and the extraction of all four nonfunctioning wisdom teeth (#s 1, 16, 17, and 32).  Pertinent entries show, the Veteran underwent root canal therapy for tooth #14 in April 1987.  A June 1993 X-ray of tooth #14 showed possible decreased radiodensity of the palatal root.  It was also noted that the tooth lacked full coverage and a crown was advised, but could not be completed prior to the Veteran's upcoming separation from service, and he was advised of possible VA benefits. The Veteran's June 1993 retirement examination, shows he was dentally qualified for separation from service, and the examiner noted a Type III Class 2 dental condition.  The Veteran denied severe tooth or gum trouble at that time.  Service dental records do not otherwise show any trauma to the mouth or teeth or any mention of a tooth being removed due to disease or infection.  

The earliest post-service dental record is dated in 2003, when the Veteran had cavities on tooth #11 and tooth #13 that were filled.  The next relevant record confirms tooth #14 was extracted in April 2010.  

An April 2010 VA Primary Care Note shows the Veteran complained of increasing pain in his teeth for two to three months and that he ultimately had a left upper back tooth removed.  He reported he was told he had infections in all his teeth and needed to have them removed; thus, he came to see about having them removed through the VA.  Examination of the teeth revealed had marked gum recession, pyorrhea, multiple missing teeth, and several loose teeth without tenderness on tapping.  The assessment was pyorrhea (periodontal disease) with widespread dental disease.  The Veteran was advised to go to the Business Office to see if he was eligible for dental care through VA.  He has applied to have his teeth removed through the VA and been denied stating that his dental problem is not service connected.  

When examined by VA in September 2014, the examiner diagnosed periodontal disease.  He noted the Veteran's report that during service he had of a root canal completed on an upper right molar and that this tooth later in life became infected and had to be extracted.  The Veteran further stated that after this, his teeth slowly became loose one at a time until he finally had them all removed.  He suspected that the failed root canal treated tooth was the underlying cause for losing his other teeth.  It was noted that a panorex showed a loss of all the Veteran's teeth, but nothing abnormal.  The examiner referred to service records, which showed that #14 had root canal therapy in 1987, and that the Veteran was warned upon separation from the military in 1993 that the tooth needed crown coverage and that the palatal root had loss bone density.  The examiner also noted that the radiograph in 2010 showed significant periodontal disease around #14 in addition to periapical radiolucency.  

In an addendum to that report, the examiner concluded that, after review of available records, it was clear that the Veteran's loss of teeth was due to the natural progression of long-term periodontal disease and that the loss of alveolar bone was a result of this periodontal disease.  He noted that the available radiographs clearly show the Veteran has been affected by severe chronic generalized periodontal disease.  The Veteran's loss of teeth was not due to or aggravated by any other diseases incurred while in the service.  See October 2017 Addendum Opinion.

Based on the relevant medical and other evidence, the Board finds that the Veteran does not have a compensable dental disorder.  There is no evidence of record that he has a current dental disability that is due to loss of substance of body of maxilla or mandible through trauma or osteomyelitis.  Rather, the Veteran's loss of teeth is related loss of the alveolar process due to long-term periodontal disease, which is explicitly excluded from eligibility for service connection.  There is also no evidence or even allegation of damage to the Veteran's maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  For these reasons, the Board finds that the evidence weighs against a finding of a current dental disability eligible for service connection.

As to outpatient dental treatment, the Board notes there are various categories of eligibility that exist for VA outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. § 17.161.  Unfortunately the Veteran is not shown to be entitled to service connection or treatment under any of the possible classes of eligibility.  For instance, he does not have a service-connected compensable dental disability or condition and thus he is not eligible for Class I treatment.  See 38 C.F.R. § 17.161(a).  While the evidence of record demonstrates the Veteran was diagnosed with periodontal disease, he is ineligible for Class II treatment, as he did not apply for such treatment within one year after discharge.  See 38 C.F.R. § 17.161(b).  As noted above, there is no evidence that he is missing teeth due to trauma and his current dental problems were not due to combat.  See 38 C.F.R. § 17.161(c).

Additionally, the Veteran has not alleged, and there is no evidence suggesting, that he was a prisoner of war.  He is not residing in a VA facility.  Additionally, he has not alleged that a dental disorder is aggravating a service-connected disability or any disability for which he is receiving VA treatment.  The Veteran is not in receipt of a 100 percent disability rating, is not participating in a VA rehabilitation program, and he is not scheduled to receive other care and services.  As such, he does not qualify for treatment under Classes IIa, IIb, IIc, IIR III, IV, V, or VI.  See 38 C.F.R. § 17.161(d), (e), (f), (g), (h), (i), (j).  As the Veteran does not meet the eligibility requirements for service connection for a dental disorder for treatment purposes, the claim is denied.  


ORDER

Entitlement to service connection for a dental condition, to include eligibility for VA dental treatment purposes is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


